Citation Nr: 0534171	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  05-14 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

A motion to advance this case on the Board's docket was 
granted by the Board in December 2005 for good cause shown.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be an impairment so severe that it is impossible to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 
75-91, 57 Fed. Reg. 2317 (1992).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran contends that his service-connected disabilities 
are of such severity that he became too disabled to work in 
April 2003.  He served during the Korean conflict, and his 
time in Korea involved combat in cold weather conditions.  
His service-connected disabilities include residuals of a 
gunshot wound to the back, Muscle Group XX, evaluated as 20 
percent disabling; residuals of right foot cold injury, 
evaluated as 20 percent disabling; residuals of left foot 
cold injury, evaluated as 20 percent disabling; residuals of 
right hand cold injury, evaluated as 20 percent disabling; 
residuals of left hand cold injury, evaluated as 10 percent 
disabling; hemorrhoids, evaluated as noncompensable; and cold 
injury residuals of the nose and ears, each evaluated as 
noncompensable.  The veteran's combined rating for 
compensation is 70 percent.  He has no more than a high 
school education, and he has no work experience in the last 
10 years, having last worked in 1993.

Despite VA examinations in October 2003 and July 2005 to 
assess the veteran's unemployability based on his service-
connected disabilities, the record contains no conclusive 
medical opinion either for or against the claim.  The October 
2003 VA examiner assessed the severity of the veteran's 
service-connected disabilities but did not render an opinion 
as to their cumulative effect on the veteran's ability to 
secure and follow a substantially gainful occupation.  
Similarly, the July 2005 VA examiner did not provide an 
opinion as to the veteran's unemployability.  However, in 
addressing occupational functional ability, the July 2005 VA 
examiner noted that the veteran's primary limitation is his 
thoracic back pain, possibly due to his service-connected 
gunshot wound.

At both VA examinations, the veteran openly acknowledged that 
he volunteers for a Christian group where he attempts to 
perform unskilled, light physical work on a part-time basis.  
This activity does not amount to substantially gainful 
employment, as "[t]he ability to work only a few hours a day 
or only sporadically is not the ability to engage in 
substantially gainful employment."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356 (1991).  Furthermore, such 
volunteer work does not tend to suggest a physical ability 
belying his current disability evaluations.  Recently, the 
veteran minimized the nature and extent of his volunteer 
activities, and the Board has considered the statement 
credible and consistent with the evidentiary record.

In this case, there is no medical opinion concluding the 
veteran's service-connected disabilities render him 
unemployable.  The medical evidence with respect to the 
effects of the veteran's service-connected disabilities, 
particularly the back pain described by the July 2005 VA 
examiner, combined with the veteran's remote high school 
education and lack of recent work history, tend to suggest 
that although the effects from his service-connected 
disabilities are not entirely incapacitating, they are now of 
sufficient severity to preclude the ability to engage in 
substantially gainful employment.

In this case, the evidence is in relative equipoise, and the 
Board must resolve all reasonable doubt in favor of the 
veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005).  
Accordingly, with resolution of doubt in the veteran's favor, 
a grant of a total rating for compensation purposes based 
upon individual unemployability is warranted under 38 C.F.R. 
§ 4.16(a).

Finally, it is noted that the granting of a total disability 
rating for compensation purposes based upon individual 
unemployability obviates the need for further development 
pursuant to VA's duty to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  


ORDER

A total disability rating for compensation based on 
individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


